DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/275,557, filed on September 126, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al (U.S. Patent Publication 2015/0168678).
With regard to independent claim 1, Baba et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 2, element L11) having positive refractive power (page 4, paragraph [0081], lines 1-2); a second lens (Figure 2, element L12); a third lens (Figure 2, element L13); a fourth lens (Figure 2, element L14); a fifth lens (Figure 2, element L21) having negative refractive power (page 4, paragraph [0082, lines 1-2, wherein by definition, a biconcave lens has negative refractive power); a sixth lens (Figure 2, element L22); and a seventh lens (Figure 2, element L32), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape near an optical axis thereof (page 4, paragraph [0081], lines 1-3), said third lens is formed in a meniscus shape so that a surface thereof directing to the object side is convex near an optical axis thereof (page 4, paragraph [0081], lines 5-7), and said sixth lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 3, data for S11 and S12).
With regard to dependent claim 3, Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.1 < f2/f3 < 0.6, as defined (page 5, Table 3 data and page 6, Table 9 data).
With regard to dependent claim 5, Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -4.0 < f7/f < -0.8, as defined (page 5, Table 3 data).

Claims 8, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (U.S. Patent Number 5,015,076).
With regard to independent claim 8, Ueda teaches an imaging lens (column 1, lines 6-9) comprising: a first lens (Figure 1 and column 4, Example 1, lens defined by S1 and S2) having positive refractive power (column 4, Example 1 data); a second lens (Figure 1 and column 4, Example 1, lens defined by S3 and S4); a third lens (Figure 1 and column 4, Example 1, lens defined by S5 and S6); a fourth lens (Figure 1 and column 4, Example 1, lens defined by S7 and S8); a fifth lens (Figure 1 and column 4, Example 1, lens defined by S9 and S10); a sixth lens (Figure 1 and column 4, Example 1, lens defined by S11 and S12); and a seventh lens (Figure 1 and column 4, Example 1, lens defined by S3 and S4) having negative refractive power (column 4, Example 1 data), arranged in this order from an object side to an image plane side, wherein said seventh lens is formed in a meniscus shape near an optical axis thereof (column 4, Example 1 data for S13 and S14), and satisfying the conditional expression νd3 < 35, as defined (column 4, Example 1 data for ν3).
With regard to dependent claim 9, Ueda teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 0.5 < f1/f < 2.0, as defined (column 4, Example 1 data).
With regard to dependent claim 12, Ueda teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression -4.0 < f7/f < -0.8, as defined (column 4, Example 1 data).
With regard to dependent claim 14, Ueda teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (column 4, Example 1 data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Ishizaka (U.S. Patent Publication 2014/0211324).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With regard to independent claim 15, although Ishizaka teaches an imaging lens (page  1, paragraph [0003]) comprising: a first lens (Figure 1, element L1) having positive refractive power (page 5 Table 1 data); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7) having negative refractive power (page 5, Table 1 data), said fifth lens is formed in a meniscus shape near an optical axis thereof (page 5, Table 1, data for S10 and S11), wherein the composite focal length of the sixth and seventh lenses is negative (page 5, Table 1, wherein the sixth and seventh lenses would make up a third lens group), and satisfying the conditional expression νd3 < 35, as defined (page 5, Table 1, data for νd3), Ishizaka fails to teach such an imaging lens system comprising a first lens group, a second lens group and a third lens group.  However, it should be noted that grouping the lenses of Ishizaka, namely a first lens group including a first lens, a second lens and a third lens, a second group including a forth lens and a fifth lend, and a third lens group including a sixth lens and a seventh lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, as a matter of design choice, to arbitrarily assign lenses to a grouping since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Relabeling or renaming essential elements, wherein the structure of the imaging lens system is taught, is not novel.
With regard to dependent claim 17, Ishizaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression 1.0 < f4/f < 3.0, as defined (page 5, Table 1).
With regard to dependent claim 18, Ishizaka teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression -4.0 < f7/f < -0.8, as defined (page 5, Table 1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Tsai et al (U.S. Patent Number 8,599,495).
With regard to independent claim 15, although Tsai et al teaches an imaging lens (column 1, lines 12-15) comprising: a first lens (Figure 7, element 410) having positive refractive power (column 19, Table 7); a second lens (Figure 7, element 420); a third lens (Figure 7, element 430); a fourth lens (Figure 7, element 440); a fifth lens (Figure 7, element 450); a sixth lens (Figure 7, element 460); and a seventh lens (Figure 7, element 470) having negative refractive power (page 5, Table 1 data), said fifth lens is formed in a meniscus shape near an optical axis thereof (column 18, lines 41-45), wherein the composite focal length of the sixth and seventh lenses is negative (column 19, Table 7, data for f6 and f7, wherein the sixth and seventh lenses would make up a third lens group), and satisfying the conditional expression νd3 < 35, as defined (column 19, Table 7, data for νd3), Tsai et al fails to teach such an imaging lens system comprising a first lens group, a second lens group and a third lens group.  However, it should be noted that grouping the lenses of Ishizaka, namely a first lens group including a first lens, a second lens and a third lens, a second group including a forth lens and a fifth lend, and a third lens group including a sixth lens and a seventh lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, as a matter of design choice, to arbitrarily assign lenses to a grouping since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Relabeling or renaming essential elements, wherein the structure of the imaging lens system is taught, is not novel.
With regard to dependent claim 17, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression 1.0 < f4/f < 3.0, as defined (column 19, Table 7).
With regard to dependent claim 19, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression -1.7 < f67/f < -0.5, as defined (column 19, Table 7, data for f6 and f7).
With regard to dependent claim 20, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D23/f < 0.2, as defined (column 19, Table 7).



Allowable Subject Matter
Claims 2, 4, 6, 7, 10, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens system having seven lenses as claimed and outlined above with respect to independent claims 1, 8 and 15, the prior art fails to teach such an imaging system simultaneously satisfying the conditional expressions: 0.5 < f1/f < 2.0, as defined and claimed in dependent claim 2; 1.0 < f4/f < 3.0, as defined and claimed in dependent claim 4; -1.7 < f67/f < -0.5, as defined and claimed in dependent claim 6; 0.03 < D23/f < 0.2, as defined and claimed in dependent claim 7; 0.1 < f2/f3 < 0.6, as defined and claimed in dependent claim 10; 1.0 < f4/f < 3.0, as defined and claimed in dependent claim 11; -1.7 < f67/f < -0.5, as defined and claimed in dependent claim 13; or 0.1 < f2/f3 < 0.6, as defined and claimed in dependent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maetaki (U.S. Patent Publication 2011/0299179) teaches an imaging lens system comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
08 March 2021